DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Status
Claims 1-7 and 9-14 are pending.
Claims 2-3, 6-7, and 9-14 are withdrawn as being directed to a non-elected invention, the election having been made on 1/27/2020.
Claims 1 and 4-5 have been examined.

Priority
This application is a 371 of PCT/IN2017/050124 filed on 04/01/2017, which claims foreign priority of INDIA 201621011729 filed on 04/02/2016.


Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.
(i)	The specification fails to disclose representative number of heat stable with anti- pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed.
The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20), named as “water insoluble concentrated mass essentially free from components soluble in the plant juice” as described in the specification (p19, line 20-23). The specification disclosed the protein molecules having molecular weight of 26 kDa (p13, line 5-10). The specification further disclosed the heat stable proteins can be green leafy vegetable of Methi, Trigonella foenum-graecum L, (Example 1, p27, line 1-2). The specification fails to support the entire genus of the claims because (i) the disclosed green leafy
vegetable of Methi does not represent the entire genus of a plant juice as claimed, (ii) the disclosed 26 kDa protein isolated from green leafy vegetable of Methi does not represent the entire genus of any 26 kDa protein with anti-pathogenesis effect as claimed. Thus, the specification fails to disclose representative number of heat stable with anti-pathogenesis proteins in a plant juice to support the entire genus of the heat proteins as claimed.
(ii)	The specification fails to establish a structure and function relationship between a protein and anti-pathogenesis effect.
The specification merely disclosed an Osmotin or Osmotin-like protein with a molecular weight of 26 kDa having an anti-pathogenesis effect (p35, line 22-25), but the specification failed to establish a relationship between a protein structure of 26 kDa and anti-pathogenesis effect.
Because the specification fails to satisfy written description requirements, claims 1 and 4-5 are rejected under 35 U.S.C. 112(a).
Applicant’s Arguments
Claims 1 and 4-5 invoke section 112(f); thus, the claims satisfy written description requirements (Remarks, p6, Claim Rejections - 35 USC § 112 bridging to p10, para 1-4).
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive for the following reasons 
(a) No 112(f) rejection of record; thus, the arguments of 112(f) rejection do not overcome the 112(a) rejection. Furthermore, the claims neither use the term “means” or “step” nor a substitute for means. The word “for” as argued by applicant is not a substitute of “means” or “step”.
(b) Applicant’s arguments of the irrelevant patent of US 4237224 do NOT overcomes the 112(a) rejection of record. The claims are directed to the use of therapeutic proteins NOT DNA as argued by applicant.
For at least the reasons above, the arguments are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Savangikar et al. (WO 2014/195975 A2, cited in IDS 10/2/2018.).
The broadest reasonable interpretation of claim 1 is drawn to a method of administering to a human being a heat stable protein of a plant juice with anti-pathogenesis effect. The specification disclosed the heat stable proteins are actually soluble in plant juice, but become water insoluble and precipitated at a higher concentration of plant juice (p12, summary of the invention, line 15-25; p29, line 18-20). Thus, a heat stable protein isolated from a plant juice and having anti-pathogenesis effect reads on the therapeutic protein, regardless of the process of isolating the heat stable protein.
Savangikar et al. teach a method of using a composition comprising heat stable plant proteins for anti-pathogenesis (Abstract and Claim 1). Savangikar et al. teach the use of the protein composition to treat various diseases in mammals including human being (p18, para 1). Savangikar et al. teach the therapeutic protein composition can be produced by a process of concentrating the plant juice soluble to precipitate the proteins followed by separating the precipitate of the Juice Soluble Proteins comprising heat stable proteins from other soluble components (p20, line 20-26), reading on the limitation of a water insoluble concentrated mass essentially free from components soluble in the plant juice and enriched in heat stable proteins. Savangikar et al. teach the heat stable protein composition comprises pharmaceutical excipients or other additives (p11, line 1-3). Savangikar et al. further teach administration of the heat stable protein composition to a human subject (p1, line 8; p23, line 23), reading on the limitations of claim 1.
With respect to claim 4, Savangikar et al. teach a method of using composition of claim 1 for anti-pathogenesis effect; wherein the composition is standardized for a parameter of a property of the composition that is relatable to anti-pathogenesis property or to the content of the protein molecules having molecular weight of 26 kilo Daltons (kDa) or less (Abstract, claim 2 and claim 7).
With respect to claim 5, Savangikar et al. teach the anti-pathogenesis effect comprising an anti-microbial effect on living beings including microbes or as an Adiponectin agonist effect in mammals (Abstract, claim 3).
Applicant’s Arguments
(i)	Claim 1 element of "a water insoluble concentrated mass essentially free from components soluble in a plant juice" is not disclosed in claim 1 of Savangikar (2014)” (Remarks, p11, para 1). Savangikar (2014) is syrup and does not contain the composition comprising  heat stable protein as claimed (Remarks, p11, last para).
(ii)	The claim is NOT on heat stable proteins, the claim is on a "Composition of matter" that comprises heat stable proteins. The process of making in Savangikar and the instant specification do not make the same product; the Savangikar process makes a "concentrated syrup of juice solubles which contains 35.5% solids and 65.5% juice solubles" whereas the instant specification makes "water insoluble concentrated mass (which is) essentially free from components soluble in a plant juice and enriched in heat stable proteins of the plant juice" (Remarks, p12, para 1-2 bridging to p14, para 1-3).
(iii)	Because there is no claim on "heat stable proteins" in both the specifications, their characterization by protein sequence is not relevant (Remarks, p14, para 4-5 bridging to p15, para 1).
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is false for the following reasons. 
(a) Savangikar et al. teach the therapeutic protein composition can be produced by a process of concentrating the plant juice soluble to precipitate the proteins followed by separating the precipitate of the Juice Soluble Proteins comprising heat stable proteins from other soluble components (p20, line 20-26), not limited to Savangikar’s teaching of claim 1 as argued by applicant. Savangikar et al. further teach the heat stable protein composition comprises pharmaceutical excipients or other additives (p11, line 1-3), not limited to syrup as argued by applicant; (b) the key word of “composition as argued by applicant is not found in the claim; (c) applicant narrowly interprets the prior art teachings of Savangikar et al.; and (d) applicant’s argument is not commensurate in the scope of the claims because the claims are interpreted and rejected according to the broadest reasonable claim interpretation in the office action detailed above, not applicant’s own interpretation of claim scope.
Applicant’s argument (ii) is not persuasive for the following reasons:
(a) Applicant narrowly interprets the prior art teachings of Savangikar et al. because Savangikar et al. further teach the heat stable protein composition comprises pharmaceutical excipients or other additives (p11, line 1-3); (b) The claims are directed to a method of administering heat stable proteins under the broadest claim interpretation, not purity of the active ingredients as argued by applicant; (c) The claims are rejected based on the broadest reasonable claim interpretation without the examples in the specification as argued by applicant; (d) applicant failed to provide any data to show the proteins of molecular weight 26 kilo Daltons or less as claimed (the instant claim 4) are distinct from the prior art proteins obtained from the same plants (See Savangikar et al. p24, line 5-10); and (e) the specification admits that anti-pathogenesis effect is due to the active ingredient of enriched heat stable plant juice soluble proteins (p12 summary of the invention bridging to p13, line 1-4) in contradictory to applicant’s argument.
Applicant’s argument (iii) is not persuasive because the examiner has requested applicant to provide protein sequence data to support applicant’s argument that the prior art 26 kilo Dalton proteins (and proteins of molecular weight less than 26 kDa) are distinct from the 26 (or less) kilo Dalton proteins as claimed. See MPEP 2112 (V) “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”.
For at least the reasons above, that arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
01-December-2022




/ARADHANA SASAN/Primary Examiner, Art Unit 1615